EXHIBIT 10.20
 
SECOND EXTENSION AGREEMENT




This Second Extension Agreement (“Extension Agreement”) is entered into this
28th day of February, 2012, by and among BLINK COUTURE, INC., a Delaware
corporation (the “Company”), LATITUDE GLOBAL ACQUISITION CORP., a Florida
corporation and a wholly-owned subsidiary of the Company (the “Merger Sub”) and
LATITUDE GLOBAL, INC., a Florida corporation (“LG”).  The Company, the Merger
Sub and LG each, individually a “party” or, collectively, the “parties.”


BACKGROUND


WHEREAS, the parties previously entered into an Agreement and Plan of Merger
dated November 10, 2011 (“Agreement”), as amended by the first Extension
Agreement dated December 27, 2011; and


WHEREAS, the parties have agreed to further extend, until March 30, 2012, the
date after which either the Company or LG may terminate the Agreement, if the
Closing has not occurred on or before such date, upon the terms and conditions
set forth herein.


NOW, THEREFORE, in consideration of the foregoing, of the mutual agreements
hereinafter set forth, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree follows:


1.           RECITALS. The parties agree that the Recitals set forth above are
true and correct and are incorporated into this Extension Agreement by
reference.


2.            Definitions.  All initially capitalized terms which are not
otherwise defined herein shall have the meanings given to those terms in the
Agreement.


3.           Termination. Section 7.1(b)(i) of the Agreement is hereby further
amended, to read as follows:


  “(i) the Closing has not occurred prior to the close of business on or before
March 30, 2012 (unless such date is extended, by the mutual agreement of the
parties; provided, however, that the right to terminate this Agreement pursuant
to this Section 7.1(b) shall not be available to the Company or LG, as
applicable, if the party seeking to terminate the Agreement is responsible for
the delay or…”


4.           All other terms and conditions of the Agreement, except as
specifically set forth herein, shall remain unchanged and otherwise in full
force and effect.


5.           This Agreement shall bind and inure to the benefit of the parties
hereto, their respective successors and permitted assigns.


6.           This Agreement may be executed in any number of counterparts, each
of which shall constitute an original, and all of which, taken together, shall
constitute the same instrument.


[Signature Page Follows]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.
 
 

 
BLINK COUTURE, INC.
         
 
By:
/s/ Lawrence Field       Name: Lawrence Field       Title: Chief Executive
Officer          

 

 
LATITUDE GLOBAL ACQUISITION CORP.
         
 
By:
/s/ Lawrence Field       Name:  Lawrence Field       Title: Chief Executive
Officer          




 
LATITUDE GLOBAL, INC.
         
 
By:
/s/ Brent W. Brown       Name: Brent W. Brown       Title: Chief Executive
Officer          

 
 

